

115 HR 7056 IH: Modern School Threat Reporting Act of 2018
U.S. House of Representatives
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7056IN THE HOUSE OF REPRESENTATIVESOctober 9, 2018Mr. MacArthur introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Attorney General to make grants to States to acquire a mobile application that
			 facilitates the reporting of school safety threats to local law
			 enforcement agencies for use by students in secondary schools, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Modern School Threat Reporting Act of 2018. 2.Grants for mobile applications to report school threats (a)AuthorizationThe Attorney General is authorized to make grants to States to acquire and make available a mobile application that facilitates the reporting of school safety threats to local law enforcement agencies for use by students in secondary schools (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), which mobile application meets the requirements described in subsection (c).
 (b)ApplicationThe chief executive of a State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including—
 (1)the guidelines that the State will implement for use by secondary schools and local law enforcement agencies in the State related to the mobile application; and
 (2)a plan to deter misuse of the mobile application, including deterring the use of the application for bullying.
 (c)Mobile application requirements describedThe requirements for a mobile application described in this subsection are the following: (1)The mobile application shall enable the user enter information related to a potential threat to the physical safety of one or more students or employees of the school into the application, which shall be reported immediately to the appropriate school official and local law enforcement agency.
 (2)The mobile application shall enable the user to report the information described in paragraph (1) anonymously.
 (3)The mobile application shall provide notice to the user— (A)of the capability to report the information described in paragraph (1) anonymously; and
 (B)that if the user chooses to disclose his or her identity, that identifying information will be reported to the appropriate school official and local law enforcement agency, but shall, subject to applicable law, be kept confidential by such official and agency.
 (d)TrainingA State receiving a grant under this section shall develop training on the use of and response to report made through the mobile application described in subsection (c), and shall provide such training, on an annual basis, to appropriate school officials and officers and employees of law enforcement agencies.
 (e)Grant amountThe amount of a grant made to a State under this section may not exceed $50,000. 